                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       WESTERN DIVISION

                   NO.   5:18-CR-204-2D(l)

UNITED STATES

    vs.                          ORDER

TRAVIS BYRD

     THIS MATTER COMING before the Court on the Defendant's

motion to seal the motion to continue, the Court finds that

good cause exists to allow the motion, and therefore, the

Defendant's motion is ALLOWED.

     SO ORDERED.

     This _LQ_ day of January, 2019.
